Citation Nr: 1332161	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO. 13-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	State of Wisconsin Depart of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A review of the Veteran's electronic ("Virtual VA") paperless claims file does not reflect additional treatment records. Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The April 2011 VA examination must be returned to the examiner for clarification. 
Accordingly, the case is REMANDED for the following action:

1. Return the claims folder and any relevant documents obtained either in the paper file or on the Virtual VA electronic record to the April 2011 VA examiner. IF THE EXAMINER IS NO LONGER AVAILABLE, REQUEST THAT A SIMILARLY-QUALIFIED EXAMINER RESPOND TO THIS INQUIRY, WITH REVIEW OF THE CLAIMS FOLDER AND ANY CLINICAL EXAMINATION OF THE VETERAN DEEMED NECESSARY. 

Advise the examiner that although the Veteran was diagnosed with diabetes mellitus in May 2010, the diagnosis was rendered after approximately 5 years of intermittent hyperglycemia. Given this, was the Veteran's erectile dysfunction caused or aggravated by the diabetes mellitus? 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2. After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal. If any such action does not resolve the claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


